Opinion by
Mr. Justice Moschzisker,
The plaintiff, a man about twenty-one years of age, was employed by the defendant corporation as the operator of a machine for sawing steel and iron; on February 7, 1910, in the proper performance of his duties, he was putting oil in three cups set in a casting running along the top of this machine about 3% feet from the floor; he took a plug out of one of the cups, and in some manner it fell into a space back of the machine; this space was about 2 feet wide and was in common use, particularly when the machine was being cleaned or oiled; while the machine continued to run the plaintiff went behind it, picked up the plug and attempted to put it in place; in so doing he stood about 1 or 1 y2 feet away from the point on the top of the machine which he was endeavoring to reach; an unguarded shaft was located in the rear of the machine extending its full length, about two feet from the floor and 6 inches within its outside limits; this shaft was about 2*4 inches in diameter and had a collar on it 6 inches in diameter fastened with a screw which extended slightly above its surface; as the plaintiff turned to place the plug his overalls were caught in the revolving shaft and he was injured by contact therewith. Judgment was entered on a verdict for the plaintiff, and the defendant has appealed from a refusal of judgment non obstante veredicto in its favor.
The appellant states the questions involved to be: “In an action to recover damages for personal injuries by an employee against his employer based on an al*17leged violation of the Act of May 2, 1905, P. L. 352, requiring the safe-guarding of machinery. (1) Was the negligence of the defendant legally established? (2) Was the plaintiff guilty of contributory negligence as a matter of law in performing the action resulting in the injury in an obviously dangerous manner, when there was known to him a safe method of performance?” After reading the testimony we are not convinced of a lack of sufficient evidence to justify the findings comprehended by the verdict. No excuse or explanation was given for not guarding the shafting which caused the injury, and under the circumstances surrounding its location the jury might well have concluded that it was negligence to leave it unguarded. While the jury might have found the plaintiff guilty of contributory negligence because he did not stop the machine or stand at its front when he attempted to replace the plug, yet it does not appear from the evidence that the course taken by him was such an obviously unusual and dangerous one as to convict him of contributory negligence as a matter of law.
The assignments of error are overruled and the judgment is affirmed.